Filed 12/27/22 P. v. Mourning CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080361

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. SCD293812,
                                                                      SCD291199)
 JEFFEREY MOURNING,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Francis M. Devaney, Judge. Affirmed.
         Justin Behravesh, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

         While on probation for felony vandalism1, Jefferey Mourning pleaded
guilty to charges in a new case which involved felony vandalism (Superior
Court case No. SCD293812). This appeal is from the convictions in case
No. SCD293812.


1        Superior Court case No. SCD291199.
      In March 2022, Mourning, while representing himself, pleaded guilty to

three counts of felony vandalism (Pen. Code,2 § 594, subd. (a)(b)(1)). He was
sentenced to the middle term of eight months, to be served consecutively to
the two-year term from case number No. SCD291199.
      Mourning filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Mourning the
opportunity to file his own brief on appeal, but he has not responded.
      This appeal arises from a guilty plea without an evidentiary hearing;
therefore, we will not include a statement of facts in this opinion.
                                 DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court and in compliance
with Anders v. California (1967) 386 U.S. 738 (Anders), counsel has identified
possible issues that were considered in evaluating the potential merits of this
appeal.
      1. Whether the sentence imposed in both cases was authorized and in
compliance with the plea agreement.
      2. Whether the custody credits were correctly calculated.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Mourning on this appeal.




2     All further statutory references are to the Penal Code.
                                        2
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:



IRION, J.



BUCHANAN, J.




                                  3